Citation Nr: 1041624	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-04 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 2004, March 
2004, and October 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

The Veteran provided testimony at an August 2009 hearing before 
the undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran's hearing loss disability is manifested by an 
average decibel loss of 51 in the right ear, with a speech 
recognition score of 94 percent, and an average decibel loss of 
44 in the left ear, with a speech recognition score of 94 
percent.

2.  With resolution of the doubt in favor of the Veteran, the 
Veteran's sinusitis was incurred in or aggravated by his period 
of service.

3.  The Veteran does not have a bilateral knee disability that 
was incurred in or is etiologically related to service.

4.  The Veteran's current back disability was not incurred in or 
is etiologically related to service.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 
4.85, 4.86, Diagnostic Code 6100 (2009).

2.  The criteria for a grant of service connection for sinusitis 
are approximated.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

3.  The criteria for the establishment of service connection for 
bilateral knee disorder are not met.  38 U.S.C.A. §§ 1131, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).

4.  The criteria for the establishment of service connection for 
a back disability are not met.  38 U.S.C.A. §§ 1131, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); 38 C.F.R. § 19.7 (Implementing the cited statute); see 
also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's 
statement of reasons and bases for its findings and conclusions 
on all material facts and law presented on the record must be 
sufficient to enable the claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review of the 
decision by courts of competent appellate jurisdiction.  The 
Board must also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in August 2004 and March 2006 that 
fully addressed all notice elements.


In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
outpatient treatment records and private medical records.  
Additionally, the Veteran was afforded VA examinations in 
February 2004, September 2005, October 2005, June 2010, and July 
2010.  Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased rating for bilateral hearing loss

The Veteran contends the current rating evaluation does not 
accurately reflect the severity of his bilateral hearing loss 
disability.  Because the preponderance of the evidence is against 
the claim, in particular with due application of the Schedule, 
the appeal will be denied. Massey v. Brown, 7 Vet. App. 204 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

In evaluating service-connected hearing loss, disability ratings 
are derived from mechanical application of the rating schedule to 
numeric designations assigned after audiometric evaluations are 
performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Evaluations of bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, as 
measured by a controlled speech discrimination test (Maryland 
CNC) and the average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 
4,000 Hertz.  The rating schedule establishes 11 auditory acuity 
levels designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An examination 
for hearing impairment for VA purposes must be conducted by a 
State-licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations will be conducted without the use of hearing 
aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect.  38 C.F.R. 
§ 4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Table VI Numeric designation of hearing impairment based on 
puretone threshold average and speech discrimination.

% of discrimination Puretone Threshold Average

0- 
41
42- 
49
50- 
57
58- 
65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

The findings for each ear from Table VI, are then applied to 
Table VII (Percentage Evaluations for Hearing Impairment) to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal rows represent the ear having the better hearing and 
the vertical columns the ear having the poor hearing.  The 
percentage evaluation is located at the point where the rows and 
column intersect.  38 C.F.R. § 4.85(e).

Table VII Percentage evaluation for hearing impairment 
(diagnostic code 6100)
XI
100*










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The evidence for consideration in connection with the Veteran's 
claim for an increased evaluation consists of a private 
audiogram, VA medical records, and the reports of VA 
examinations.

An audiogram performed in October 2003 indicated normal hearing 
though 2000 Hz, then sloping to a moderately severe sensorineural 
hearing loss bilaterally.  Speech discrimination scores were 60% 
on the right and 56% on the left. 

The Veteran was afforded a VA examination to assess the severity 
of his hearing loss disability in February 2004.  The results, in 
puretone thresholds, in decibels, are as follows:



1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
10
10
25
50
Left ear
10
10
50
50

The average pure tone thresholds were 24 decibels in the right 
ear and 30 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and of 
88 percent in the left ear.

Applying the Veteran's findings to Table VI results in a numeric 
designation of II in the right ear and II in the left ear.  Under 
Table VII (38 C.F.R. § 4.85), the numeric designation II in the 
right ear and II of the left ear requires the assignment of a 0 
percent evaluation under Diagnostic Code 6100.

The Veteran was afforded another VA examination to assess the 
severity of his hearing loss disability in July 2008.  The 
results, in puretone thresholds, in decibels, are as follows:


1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
15
25
40
60
Left ear
20
35
50
60

The average pure tone thresholds were 35 decibels in the right 
ear and 41 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and of 
94 percent in the left ear.

Applying the Veteran's findings to Table VI results in a numeric 
designation of I in the right ear and I in the left ear.  Under 
Table VII (38 C.F.R. § 4.85), the numeric designation I in the 
right ear and I of the left ear requires the assignment of a 0 
percent evaluation under Diagnostic Code 6100.

The Veteran was afforded another VA examination to assess the 
severity of his hearing loss disability in June 2010.  The 
results, in puretone thresholds, in decibels, are as follows:


1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
25
30
50
70
Left ear
30
40
65
70

The average pure tone thresholds were 44 decibels in the right 
ear and 51 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and of 
94 percent in the left ear.

Applying the Veteran's findings to Table VI results in a numeric 
designation of I in the right ear and I in the left ear.  Under 
Table VII (38 C.F.R. § 4.85), the numeric designation I in the 
right ear and I of the left ear requires the assignment of a 0 
percent evaluation under Diagnostic Code 6100.

Although the Veteran asserts that his hearing loss is 
significant, the Court has noted that the assignment of schedular 
disability ratings for hearing impairment is derived at by a 
mechanical application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  In this case, the numeric designations 
produce a noncompensable disability evaluation.  38 C.F.R. Part 
4, Diagnostic Code 6100.  

At the August 2009 Board hearing, the Veteran testified that he 
has difficulty hearing and wears two hearing aids.  He stated 
that he reads lips when there is background noise and that his 
wife often asks him to turn down the television volume.

The medical evidence prepared by a skilled neutral professional 
is more probative evidence than the Veteran's lay testimony, 
especially given that VA must employ a mechanical application to 
the rating schedule as detailed above.  The Veteran is certainly 
competent to report the symptoms associated with his hearing 
loss.  However, in determining the actual degree of disability, 
the examination findings are more probative of the degree of 
impairment.  Accordingly, the noncompensable rating presently 
assigned accurately reflects the degree of the Veteran's hearing 
impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, 
Diagnostic Code 6100.

The Board notes that the July 2010 addendum to the VA examination 
report contains a description of the effects of the Veteran's 
hearing loss on his daily activities and occupation.  The report 
states that the Veteran's hearing loss alone should not 
significantly affect vocational potential or limit participation 
in most work or daily activities.  The Veteran is currently using 
hearing aids bilaterally, which should allow him to perform most 
work and daily life activities without significant difficulties.  
The Board has considered this evidence in light of Martinak v. 
Nicholson, 21 Vet. App. 447 (2007), but does not find it 
incompatible with the currently assigned noncompensable 
evaluation.  Rather, the Veteran's description of difficulties 
with hearing is consistent with the degree of disability 
addressed by such an evaluation. 

In sum, while the Veteran contends that the service-connected 
disorder has increased in severity, as illustrated above, the 
criteria for a compensable evaluation have not been met.  
Therefore, the claim for a compensable evaluation for bilateral 
hearing loss must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable in 
the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).

Extraschedular evaluation

On review of the record, the Veteran's symptoms are fully 
contemplated in the schedular criteria, and the Board has found 
no factors such as hospitalizations, or marked interference with 
employability that would suggest that regular schedular criteria 
are inadequate, and warrant referral for extraschedular 
consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).





Service connection claims

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2009); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service- connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a service-
connected disability.  See 38 C.F.R. § 3.310 (2007); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination, the benefit of 
the doubt is afforded the claimant.

Service connection for sinusitis

The Veteran alleges that he has sinusitis as a result of his 
military service.  Having carefully considered the Veteran's 
contentions in light of the evidence of record and the applicable 
law, the Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this basis. 
38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter," the 
claimant shall prevail upon the issue).

The Veteran's service treatment records reveal the following.  On 
the Veteran's March 1969 enlistment form, he noted "yes" next 
to sinusitis.  In September 1969, the Veteran was treated for 
mononucleosis and tonsillitis.  In October 1969, the Veteran was 
seen for complaints of a sore throat, cold, coughing up sputum, 
and an upset stomach.  

Post-service treatment records indicate that the Veteran is 
treated for sinusitis and allergic rhinitis.  

The Veteran submitted a letter from his private otolaryngologist, 
Dick Barlow, M.D., dated in August 2009.  Dr. Barlow stated that 
the Veteran is currently being evaluated for chronic sinusitis 
and nasal obstruction.  Dr. Barlow stated that "considering 
possible effects of Agent Orange exposure, [his sinusitis] is at 
least as likely as not related to service."

At the Board hearing in August 2009, the Veteran testified that 
his sinusitis was aggravated by the conditions in Vietnam.  He 
stated that he was out in the field for weeks at a time while on 
active service and as a result, he is unable to breathe in the 
mornings due to the mucus in his sinuses.  

The Veteran underwent a VA examination in July 2010.  The 
examiner reviewed his medical history and performed a physical 
examination.  The examiner diagnosed the Veteran with allergic 
rhinitis/sinusitis.  He opined that based on a review of the 
records, an examination of the Veteran, clinical experience, and 
established medical principles, it is as least as likely as not 
that the Veteran's sinusitis began or was aggravated during 
service.  

Under the benefit of the doubt doctrine established by Congress, 
when the evidence is in relative equipoise, the law dictates that 
the Veteran prevails.  See 38 C.F.R. § 3.102.  Resolving all 
doubt in favor of the Veteran, the Board finds that service 
connection is warranted for sinusitis.

Service connection for a bilateral knee disorder

The Veteran claims that he has a bilateral knee disorder that was 
incurred in or is etiologically related to service.  After a 
careful review of the record, the Board finds that the 
preponderance of evidence is against a finding that the Veteran 
has a knee disorder that is related to service.  Accordingly, the 
Veteran's claim is denied.  

Service treatment records dated in September 1969 and November 
1969 include repeated complaints of bilateral knee pain and an 
injury to the right knee.

The Veteran underwent a VA examination in October 2005.  The 
Veteran reported that the pain in his right knee began during 
service.  He recalled incidents of carrying heavy ammunition and 
his gun while out on road marches.  A physical examination 
revealed complaints of weakness on repetition of range of motion 
of the right knee, with no pain, fatigue, lack of endurance, 
incoordination, edema, effusion, or loss of range of motion.  
There was some tenderness, but no redness, heat, abnormal 
movement, or guarding.  X-rays were normal.  The examiner 
concluded there was no diagnosis and no disability.

At his August 2009 Board hearing, the Veteran testified that he 
experienced continuing knee pain later during service, to include 
in conditions in Vietnam, and symptoms from the time of active 
service to the present time.  He described his knees bothering 
him while carrying arms and ammunition in Vietnam.  He also 
described jumps from helicopters in Vietnam with the weight of 
arms and ammunition on his back.

The Veteran underwent another VA examination in June 2010.  The 
examiner noted a September 1969 complaint of knee pain during 
service.  The Veteran's discharge examination showed no 
indication of knee problems.   The Veteran complained of popping 
and cracking and intermittent pain in his knees.  He denied 
swelling, instability, or locking.  The Veteran stated that he 
wears a knee brace on his left knee and that his bilateral knee 
disorder inhibits his ability to squat, climb stairs, and walk 
long distances.  

A physical examination revealed anatomically normal knees with no 
tenderness or swelling.  The Veteran flexes to 140 degrees and 
fully extends.  Repeat range of motion testing produced no 
indication of pain, weakness, or fatigue.  X-rays of the knees 
show minimal degenerative changes. 

The examiner assessed degenerative joint disease of the bilateral 
knees.  However, he opined that the while the Veteran had one 
complaint about his knees during service, there were no abnormal 
findings at that time, and no complaints regarding his knees for 
many years subsequent to service.  The examiner observed that 
2005 x-ray shows minimal degenerative changes to his knees, which 
are reflective of a typical age pattern.  The examiner therefore 
opined that the Veteran does not experience a bilateral knee 
disorder as a result of service.  

The Board has also considered the Veteran's lay statements that 
his knee disorder is due to his period of service.  An analysis 
of lay evidence requires consideration of both the credibility 
and the competency of the lay witness.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")); see also 38 C.F.R. § 3.159(a)(2).  

The Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  Here, the Veteran denied any knee 
disorder upon his separation from service.  Moreover, he has not 
expressly asserted a history of continuous knee problems since 
discharge.  

In ascertaining the competency and probative value of lay 
evidence, recent decisions of the United States Court of Appeals 
for Veterans Claims (Court) have underscored the importance of 
determining whether a layperson is competent to identify the 
medical condition in question.  As a general matter, a layperson 
is not capable of opining on matters requiring medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
In certain instances, however, lay evidence has been found to be 
competent with regard to a disease with "unique and readily 
identifiable features" that is "capable of lay observation."  
See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) 
(concerning varicose veins); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That 
notwithstanding, a Veteran has been found to not be competent to 
provide evidence in more complex medical situations.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning 
rheumatic fever).  Moreover, the Board must consider the weight 
of the lay statement, particularly if such statement is a mere 
conclusory generalized lay statement.  See Waters v. Shinseki, 
601 F.3d 1274, 1278 (2010).  In assessing the competency and 
weight of lay statements, evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Here, the Veteran has not been shown to possess any training, 
expertise, or credentials in the field of medicine, and the 
medical evidence does not support his claim.  

Accordingly, service connection for a bilateral knee disorder is 
not warranted.  Because the preponderance of the evidence is 
against the claims, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert, 1 Vet. App. 49.

Service connection for a back disorder

The Veteran claims that he has a back disorder that began in 
service.   After a careful review of the evidence of record, the 
Board finds that the preponderance of evidence is against the 
claim and the Veteran's claim is denied.  

Service treatment records show no complaints for back pain or 
injury.  In letters written from the Veteran to his spouse during 
service, he reports carrying heavy loads on his back and being 
sore all over as a result.  He does not report any back injury.  

Private treatment records show that he was hospitalized for a 
back disability for one week in December 1974, about four years 
after discharge from active service.  He was found to have 
definite nerve root compression on the left side of the lumbar 
spine, presumably on the basis of a herniated lumbosacral disc.  
He indicated he had hurt himself in November 1974 during self-
employed activities as a logging contractor.  He sought medical 
clearance to work at an oil refinery.  In December 1982, he 
underwent an L5-S1 laminectomy to treat an extruded herniated 
nucleus pulposus; residuals of the surgery have continued through 
the present time.

In an April 2004 statement from the Veteran, he asserts that he 
regularly carried around a backpack during service.  He further 
averred that he started having back problems in 1973.  He saw a 
doctor who diagnosed him with a bulging disc and degenerative 
disc in his back.  He saw a chiropractor for the pain.   

At his August 2009 Board hearing, the Veteran asserted that 
jumping from helicopters with ammunition and arms on his back 
during his service in Vietnam resulted in trauma to his back.  He 
also described trauma to his back in drop-and-roll combat 
situations in Vietnam.  See 38 U.S.C.A. 1154(b).  

The Veteran underwent a VA examination for his back in June 2010.  
The Veteran reported intermittent muscle spasm twice per year.  
He gets steroid shots to relieve the symptoms of the spasms.  He 
has no other symptoms.  A physical examination and imaging of the 
spine revealed minimum osteophytes in the lumbar vertebral 
bodies, some narrowing of the intervertebral space in the L3 to 
L4 and L5 to S1.  The examiner diagnosed degenerative disc 
disease of the lumbar spine.  

The examiner opined that there is no evidence in the service 
treatment records that the Veteran had a back problem during 
service.  Moreover, the first complaint of back pain was in 1981.  
Therefore, he concluded that the Veteran's lumbar spine disorder 
was not caused by or a result of service.  

While the Veteran has shown complaints of back pain since 1974, 
four years after his discharge from service, the medical records 
provide an alternate explanation for his injury, unrelated to his 
period of service.  The Board has carefully considered the 
Veteran's reports of back pain during and subsequent to service 
and finds them to be competent evidence.  However, the Court has 
stated in Clyburn v. West, 12 Vet. App. 296, 301 (1999), that 
continued complaints of pain after service do not suffice to 
establish a medical nexus, where the issue at hand is of 
etiology, and requires medical opinion evidence.  Pain cannot be 
compensable in the absence of proof of an in-service disease or 
injury to which the current pain can be connected by medical 
evidence.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).


The Veteran's 1974 treatment for a low back disorder can be 
traced back to a specific etiology, namely a fall from a tree 
during a logging incident.  His subsequent treatment for a back 
disorder was not until 1981, eleven years subsequent to his 
discharge from service.  As discussed above, in assessing the 
competency and weight of lay statements, evidence of a prolonged 
period without medical complaint after service can be considered 
along with other factors.  See Maxson, 230 F.3d 1330.

Here, the Veteran has not been shown to possess any training, 
expertise, or credentials in the field of medicine, and the 
medical evidence does not support his claim.  

Accordingly, service connection for a back disorder is not 
warranted.  Because the preponderance of the evidence is against 
the claims, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is 
denied.

Entitlement to service connection for sinusitis is granted.

Entitlement to service connection for a bilateral knee disorder 
is denied.

Entitlement to service connection for a back disorder is denied.  




______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


